--------------------------------------------------------------------------------

Exhibit 10.2

 

Investment AGREEMENT

THIS AGREEMENT is made as of the 6th day of April, 2011,

BETWEEN:

2245393 ONTARIO INC., a corporation existing under the laws of the Province of
Ontario

(“Investor”)

- and -

AMERICAN LITHIUM MINERALS, INC., a corporation existing under
the laws of the State of Nevada
(the “Company”).

RECITALS

A.        On September 2, 2010, Investor made an initial investment in the
Company in the form of a secured convertible grid promissory note having an
aggregate principal amount of US$750,000 (the “Original Note”) and warrants to
purchase Common Shares.

B.        Investor and the Company have agreed that Investor will make a further
investment in the Company in the form of a secured convertible grid promissory
note and warrants, all in accordance with the terms and conditions set out
herein.

C.        The Parties wish to document their respective rights and obligations
in connection with the investment by Investor in the Company.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Article 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

1.1              Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
out below:

“Affiliate” and “Affiliated” means, with respect to any Person, any Person
Controlled by, Controlling, or under common Control with, such Person;

“Agreement” means this investment agreement, including all schedules, and all
amendments or restatements as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement;


--------------------------------------------------------------------------------


 

“Amended and Restated Note” means the Original Note as amended and restated in
accordance with the terms of this Agreement, substantially in the form attached
as Schedule C to this Agreement;

“Amended and Restated Security Agreement” means the General Security Agreement
as amended and restated in accordance with the terms of this Agreement;

“Amended and Restated Warrant Certificate” means the Original Warrant
Certificate as amended and restated in accordance with the terms of this
Agreement, substantially in the form attached as Schedule D to this Agreement;

“Board” means the Board of Directors of the Company;

“Business Day” means any day, other than a Saturday or Sunday, on which the main
branch of the Royal Bank of Canada in Toronto, Ontario is open for commercial
banking business during normal banking hours;

“Closing Date” means April 6, 2011 or such other date as the Parties may agree;

“Closing Time” means 11:00 a.m. (Toronto time) on the Closing Date or such other
time as the Parties may agree;

“Collateral Documents” means the Original Investment Agreement, the Notes, the
Warrant Certificate, the Amended and Restated Warrant Certificate, the Amended
and Restated Security Agreement, the Original Deeds of Trust, the Deeds of
Trust, any other agreement, instrument or document entered into in connection
with the transactions contemplated by this Agreement and the Original Investment
Agreement;

“Common Share” means a common share in the capital stock of the Company with a
par value of US$0.001 per Common Share;

“Company Disclosure Letter” means the disclosure letter executed by the Company
and delivered to Investor prior to the execution of this Agreement;

“Company Material Adverse Effect” means any change, effect, event, occurrence or
state of facts that is, or would reasonably be expected to be, material and
adverse to the assets, liabilities (including any contingent liabilities that
may arise through outstanding, pending or threatened litigation or otherwise),
business, projects, operations, capitalization, financial condition (including
cash resources) or prospects of the Company;

“Company Public Documents” means all forms, reports, schedules, statements and
other documents filed by the Company since January 1, 2009, with all
Governmental Entities;

“Control” means:

(a)                in relation to a corporation, the beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the corporation
where such voting rights are sufficient to elect a majority of the directors of
the corporation or, with respect to a corporation without share capital, the
sole control of such corporation;

2

 

--------------------------------------------------------------------------------


 

(b)               in relation to a Person that is a partnership, limited
liability company or joint venture, the beneficial ownership at the relevant
time of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

(c)                in relation to a trust, the beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who Controls a Controlled Entity shall be
deemed to Control a corporation, partnership, limited liability company, joint
venture or trust which is Controlled by the Controlled Entity, and so on;

“Current Market Price” means US$0.27;

“Deeds of Trust” has the meaning given in Section 4.27;

 “Environmental Laws” means all applicable laws relating to the protection of
human health and safety or the environment, or relating to hazardous or toxic
substances or wastes, pollutants or contaminants;

“Environmental Permits” means authorizations prescribed by Environmental Laws;

“GAAP” means United States generally accepted accounting principles;

“General Security Agreement” means the general security agreement granted by the
Company in favour of Investor in accordance with this Agreement and dated
September 2, 2010;

“Governmental Entity” means: (a) any multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, agency or entity, domestic or foreign; (b) any stock exchange;
(c) any subdivision, agent, commission, board or authority of any of the
foregoing; or (d) any quasi-governmental or private body, including any
tribunal, commission, regulatory agency or self-regulatory organization,
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing;

“Holdback Date” means the second Business Day following satisfaction or waiver
of the conditions listed in Section 5.1 (other than those conditions that cannot
by their terms be satisfied until the Holdback Date);

“laws” means applicable laws, statutes, by-laws, rules, regulations, orders,
ordinances, protocols, codes, guidelines, treaties, policies, notices,
directions, decrees, judgments, awards or requirements, in each case of any
Governmental Entity;

3

 

--------------------------------------------------------------------------------


 

“Material Contract” means a contract, licence, lease, agreement, obligation,
undertaking, arrangement, document, commitment, entitlement or engagement to
which the Company is a party or by which it is bound or under which it has, or
will have, any liability or contingent liability (in each case, whether written
or oral, express or implied): (a) involving payments to or by such Person in
excess of US$50,000 annually or US$100,000 in aggregate over the term of the
contract; (b) involving rights or obligations that may reasonably extend beyond
three years and which does not terminate or cannot be terminated without penalty
on less than three months’ notice; (c) which provide any rights to one or more
third parties with respect to any of the Company’s Property or Mineral Rights;
(d) which is outside the ordinary course of business; (e) which  contain
covenants that: (i) in any way purport to restrict the business activity of the
Company or any of its affiliates; or (ii) limit the freedom of the Company or
any of its affiliates to engage in any line of business or to compete with any
Person; (f) which, if terminated without the consent of the Person, in the case
of the Company, would result in a Company Material Adverse Effect; (g) is with a
Governmental Entity; or (h) is a contract pursuant to which the Company or one
of its Subsidiaries provides any indemnification to any other Person. For
greater certainty, with respect to the Company, includes the Material Contracts
listed in Schedule 4.24 of the Company Disclosure Letter;

“Mineral Interests” has the meaning given in the Amended and Restated Security
Agreement;

“Mineral Rights” has the meaning given in Section 4.13(a);

“Net Proceeds” has the meaning given in Section 6.3;

“Note” means the secured convertible grid promissory note issued by the Company
to Investor in accordance with this Agreement and dated as of the Closing Date,
substantially in the form attached as Schedule A to this Agreement;

“Notes” means the Note and the Amended and Restated Note;

“Note Shares” means the Common Shares issuable on conversion of the Note;

“Original Deeds of Trust” means, collectively: (i) the deed of trust, security
agreement, assignment of rents, fixture filing, and as-extracted collateral
filing (unpatented claims) agreement made as of the 10th day of September, 2010
by the Company, Osler, Hoskin & Harcourt LLP as trustee, for the benefit of
Investor, and filed in each of Esmerelda County, Nevada, Nye County, Nevada,
Mineral County, Nevada and (ii) the deed of trust, security agreement,
assignment of rents, fixture filing, and as-extracted collateral filing
(unpatented claims) made as of the 10th day of September, 2010 by the Company,
Landmark Title Company as trustee, for the benefit of Investor, and filed in
Grand  County, Utah, each prepared and filed in connection with the purchase of
the Original Note and the Original Warrant Certificate pursuant to the Original
Investment Agreement;

“Original Investment Agreement” means the investment agreement dated September
2, 2010 between Investor and the Company;

“Original Note” has the meaning given to it in the recitals to this Agreement;

4

 

--------------------------------------------------------------------------------


 

“Original Warrant Certificate” means the certificate evidencing the warrants to
purchase Common Shares issued by the Company on September 2, 2010 having an
exercise price of US$0.54 per Common Share;

“Parties” means Investor and the Company collectively, and “Party” means any one
of them;

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, limited liability company, unlimited
liability company, government, government regulatory authority, governmental
department, agency, commission, board, tribunal, dispute settlement panel or
body, bureau, court and, where the context requires, any of the foregoing when
they are acting as trustee, executor, administrator or other legal
representative;

“Project” means the Borate Hills Project in Nevada, comprised of the North
Borate Hills property and the South Borate Hills property;

“Property” has the meaning given in Section 4.13(a);

“Securities Laws” means the U.S. Securities Act, the Securities Act (Ontario),
together with all other applicable state, federal and provincial securities
laws, rules and regulations and published policies thereunder, as now in effect
and as they may be promulgated or amended from time to time;

“Shares” means the Common Shares and includes any additional Common Shares that
may be created, but unless otherwise provided herein does not include Common
Shares for which other securities may be exercised or exchanged or into which
other securities may be converted unless and until such rights have been
exercised and such Common Shares issued;

“Taxes” means: (a) any and all taxes, imposts, levies, withholdings, duties,
fees, premiums, assessments and other charges of any kind, however denominated
and instalments in respect thereof, including any interest, penalties, fines or
other additions that have been, are or will become payable in respect thereof,
imposed by any Governmental Entity, including for greater certainty all income
or profits taxes, payroll and employee withholding taxes, employment taxes,
unemployment insurance, disability taxes, social insurance taxes, sales and use
taxes, ad valorem taxes, excise taxes, goods and services taxes, harmonized
sales taxes, franchise taxes, gross receipts taxes, capital taxes, business
license taxes, alternative minimum taxes, estimated taxes, abandoned or
unclaimed (escheat) taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, severance taxes, workers’
compensation, government pension plan premiums or contributions and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which a Party or any of its subsidiaries is required to
pay, withhold or collect, together with any interest, penalties or other
additions to tax that may become payable in respect of such taxes, and any
interest in respect of such interest, penalties and additions whether disputed
or not; and (b) any liability for the payment of any amount described in
paragraph (a) of this definition as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period, as a result of any Tax
sharing or Tax allocation agreement, arrangement or understanding, or as a
result of being liable for another person’s Taxes as a transferee or successor,
by contract or otherwise;

5

 

--------------------------------------------------------------------------------


 

“Tax Returns” includes all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
by a Governmental Entity to be made, prepared or filed by law in respect of
Taxes;

“UCC” has the meaning given in the Amended and Restated Security Agreement;

“US$” means United States dollars;

“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

“Warrant Certificate” means the certificate issued by the Company and dated as
of the Closing Date evidencing the Warrants, substantially in the form attached
as Schedule B to this Agreement;

“Warrants” means the warrants to purchase Common Shares issued by the Company to
Investor pursuant to this Agreement; and

“Warrant Shares” means the Common Shares issuable on exercise of the Warrants.

1.2              Certain Rules of Interpretation

In this Agreement:

(a)                Consent – Whenever a provision of this Agreement requires an
approval or consent and the approval or consent is not delivered within the
applicable time limit, then, unless otherwise specified, the Party whose consent
or approval is required shall be conclusively deemed to have withheld its
approval or consent.

(b)               Headings – Headings of Articles and Sections are inserted for
convenience of reference only and do not affect the construction or
interpretation of this Agreement.

(c)                Including – Where the word “including” or “includes” is used
in this Agreement, it means “including (or includes) without limitation”.

(d)               No Strict Construction – The language used in this Agreement
is the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Party.

(e)                Number and Gender – Unless the context otherwise requires,
words importing the singular include the plural and vice versa and words
importing gender include all genders.

(f)                Severability – If, in any jurisdiction, any provision of this
Agreement or its application to any Party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
and without affecting the validity or enforceability of such provision in any
other jurisdiction or without affecting its application to other Parties or
circumstances.

6

 

--------------------------------------------------------------------------------


 

(g)               Statutory References – A reference to a statute includes all
regulations and rules made pursuant to the statute and, unless otherwise
specified, the provisions of any statute, regulation or rule which amends,
supplements or supersedes any such statute, regulation or rule.

(h)               Time – Time is of the essence in the performance of the
Parties’ respective obligations.

(i)                 Time Periods – Unless otherwise specified, time periods
within or following which any payment is to be made or act is to be done, shall
be calculated by excluding the day on which the period commences and including
the day on which the period ends and by extending the period to the next
Business Day following if the last day of the period is not a Business Day.

1.3              Knowledge

Any reference to the knowledge of any Party means to the best of the knowledge,
information and belief of the Party after reviewing all relevant records and
making due inquiries regarding the relevant matter of all relevant directors,
officers and employees of such Party and, in the case of the knowledge of the
Company, the management of the Company, and without limitation, includes Hugh
Aird, Chief Executive Officer, Judy Baker, Property Development, Production and
Acquisitions, and Chris Hobbs, Chief Financial Officer.

1.4              Entire Agreement

This Agreement, and the agreements and other documents required to be delivered
pursuant to this Agreement, constitute the entire agreement between the Parties
and set out all the covenants, promises, warranties, representations, conditions
and agreements between the Parties in connection with the subject matter of this
Agreement and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, pre-contractual or otherwise. There are no
covenants, promises, warranties, representations, conditions or other
agreements, whether oral or written, pre-contractual or otherwise, express,
implied or collateral, whether statutory or otherwise, between the Parties in
connection with the subject matter of this Agreement except as specifically set
forth in this Agreement and any document required to be delivered pursuant to
this Agreement.

7

 

--------------------------------------------------------------------------------


 

Article 2
Purchase of note and warrants

2.1              Closing

(a)                Subject to the terms and conditions hereof, Investor hereby
agrees to purchase from the Company, and the Company hereby agrees to sell to
Investor on the Closing Date, a Note in the aggregate principal amount of
US$500,000.00 (the “Principal Amount”), for an aggregate purchase price equal to
US$500,000.00 (the “Aggregate Price”).

(b)               On the Closing Date, Investor shall advance to the Company the
amount of US$350,000.00 (the “Initial Advance”) and the Company shall deliver
the Note to the Investor, with the grid attached to such Note evidencing the
advance by Investor and the borrowing by the Company under the Note of an amount
equal to the Initial Advance.

(c)                Subject to the terms and conditions of this Agreement, on the
Holdback Date, Investor shall advance to the Company the amount of US$150,000.00
(the “Holdback Amount”) and, in connection with such payment, if any, Investor
shall make a notation on the grid attached to such Note evidencing the advance
by Investor and the borrowing by the Company under the Note of an amount equal
to the Holdback Amount.

2.2              Payment of Aggregate Price

The Initial Advance and the Holdback Amount shall be paid by Investor in cash or
by wire transfer of immediately available funds to the following bank account of
the Company:

American Lithium Minerals Inc.
Bank:               Wachovia Bank

Address:          1525 WT Harris Blvd

                        Charlotte N.C., 28262

Account#:       2000041563782

SWIFT#:         PNBPUS33

ABA #:           063000021

2.3              Warrants

On the Closing Date, in consideration for the purchase by Investor of the Note,
the Company shall issue to and in favour of Investor Warrants to purchase that
number of Common Shares obtained by dividing the Aggregate Price by the Current
Market Price.  Such Warrants shall be exercisable into Common Shares at an
exercise price equal to the Current Market Price per Common Share (the
“Warrant”). The Warrants shall be exercisable until 5:00 p.m. on April 6, 2012.

8

 

--------------------------------------------------------------------------------


 

2.4              Conversion or Exchange

The Note shall be convertible in accordance with its terms into Note Shares.

2.5              Conditions to Exchange

If any conversion referred to in Section 2.4 shall be subject to any approvals
required under applicable laws or the rules of an applicable stock exchange or
the rules of an applicable takeover code, the Company shall use its best efforts
to obtain such approvals.

2.6              Amendments to Original Note

The Company and Investor acknowledge and agree that the conversion price for the
principal amount of the Original Note shall be amended in accordance with the
terms set forth in the Amended and Restated Note.

2.7              Amendments to Original Warrant Certificate

 The Company and Investor acknowledge and agree that the exercise price for a
Warrant under the Original Warrant Certificate shall be amended in accordance
with the terms set forth in the Amended and Restated Warrant Certificate.

Article 3
REPRESENTATION AND WARRANTIES OF INVESTOR

Investor represents and warrants to and in favour of the Company and
acknowledges that the Company is relying on such representations and warranties
in connection with the Agreement and the transactions contemplated therein.

3.1              Organization and Qualification

Investor is a corporation validly existing under the laws of the Province of
Ontario.

3.2              Authority Relative to this Agreement

Investor has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by Investor, and the performance of its obligations hereunder,
have been duly authorized.  This Agreement has been duly executed and delivered
by Investor and constitutes a legal, valid and binding obligation of Investor,
enforceable by the Company against Investor in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency and other
applicable laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.

3.3              No Conflict; Required Filings and Consent

The execution and delivery of and performance by Investor of this Agreement do
not and will not (or would not with the giving of notice, the lapse of time or
the happening of any other event of condition) result in a breach or violation
of or a conflict with, or allow any other person to exercise any rights under
any of the terms or provisions of Investor’s articles or by-laws.

9

 

--------------------------------------------------------------------------------


 

3.4              Prospectus Exemption Under Canadian Securities Laws

Investor is an “accredited investor” within the meaning of National Instrument
45-106 of the Canadian Securities Administrators.

3.5              U.S. Securities Act Compliance

Investor is an “accredited investor” within the meaning of Regulation D under
the U.S. Securities Act.  Investor represents and warrants that it has the
sophistication to evaluate an investment in the Company without the benefit of a
registration statement under the U.S. Securities Act, that it has had the
opportunity to obtain all information about the Company necessary to make an
informed investment decision and that it is able to bear the full loss of its
investment in the Company.  Investor acknowledges that the securities being
acquired by it pursuant to this Agreement, including the Note, the Warrant, the
Note Shares and the Warrant Shares, have not been registered under the
Securities Act and shall bear legends evidencing restrictions on transfer under
the Securities Act until such time as the holder thereof provides an opinion of
counsel to the Company to the effect that such legend is no longer required.

Article 4
Representations and Warranties of the Company

Except as disclosed in the Company Disclosure Letter (which shall make reference
to the applicable section, subsection, paragraph or subparagraph below in
respect of which such qualification is being made), the Company hereby
represents and warrants to Investor as set forth below, and acknowledges that
Investor is relying upon these representations and warranties in connection with
the entering into of this Agreement and the consummation of the transactions
contemplated herein.

4.1              Organization and Qualification

The Company is duly incorporated and validly existing under Chapter 78 of the
Nevada Revised Statutes and has full corporate power and authority to own its
assets and conduct its business as now owned and conducted. The Company is duly
qualified to carry on business and is in good standing in each jurisdiction in
which the character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified will not,
individually or in the aggregate, have a Company Material Adverse Effect. True
and complete copies of the constating documents of the Company have been
delivered or made available to Investor, and the Company has not taken any
action to amend or supersede such documents.

4.2              Authority Relative to this Agreement

The Company has the requisite corporate power and authority to enter into this
Agreement and the Collateral Documents and to perform its obligations hereunder
and thereunder. The execution and delivery of this Agreement by the Company and
the consummation by the Company of the transactions contemplated by this
Agreement and the Collateral Documents, including the issuance of the Note, the
Warrant Certificate, the Amended and Restated Note, the Amended and Restated
Warrant Certificate, the Note Shares and the Warrant Shares, have been duly
authorized by the Board and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement. This Agreement and the
Collateral Documents have been duly executed and delivered by the Company and
constitute valid and binding obligations of the Company, enforceable by Investor
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency and other applicable laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that equitable remedies may be granted only in the discretion of a
court of competent jurisdiction.

10

 

--------------------------------------------------------------------------------


 

4.3              No Conflict; Required Filings and Consent

The execution and delivery by the Company of this Agreement and the Collateral
Documents and the performance by it of its obligations hereunder and thereunder
and the completion of the transactions contemplated by this Agreement will not
violate, conflict with or result in a breach of any provision of the constating
documents of the Company, and except as would not, individually or in the
aggregate, have or reasonably be expected to have a Company Material Adverse
Effect, will not: (a) violate, conflict with or result in a breach of: (i) any
agreement, contract, indenture, deed of trust, mortgage, bond, instrument,
authorization, licence or permit to which the Company is a party or by which the
Company is bound; or (ii) any law to which the Company is subject or by which
the Company is bound; (b) give rise to any right of termination, or the
acceleration of any indebtedness, under any such agreement, contract, indenture,
authorization, deed of trust, mortgage, bond, instrument, licence or permit; or
(c) give rise to any rights of first refusal or rights of first offer, trigger
any change in control or influence provisions or any restriction or limitation
under any such agreement, contract, indenture, authorization, deed of trust,
mortgage, bond, instrument, licence or permit, or result in the imposition of
any encumbrance, charge or lien upon any of the Company’s assets. No
authorization, consent or approval of, or filing with, any Governmental Entity
or any court or other authority is necessary on the part of the Company for the
consummation by the Company of its obligations in connection with the
transactions contemplated by this Agreement or for the completion of the
transactions contemplated by this Agreement not to cause or result in any loss
of any rights or assets or any interest therein held by the Company in any
material properties, except for such authorizations, consents, approvals and
filings as to which the failure to obtain or make would not, individually or in
the aggregate, prevent or materially delay consummation of the transactions
contemplated by this Agreement.

4.4              Subsidiaries

The Company does not have Subsidiaries or any interests in any Person, including
any rights to acquire any equity interest in any Person.

4.5              Compliance with Laws

(a)                The operations of the Company have been and are now conducted
in compliance with all laws of each jurisdiction, the laws of which have been
and are now applicable to the operations of the Company and the Company has not
received any notice of any alleged violation of any such laws.

11

 

--------------------------------------------------------------------------------


 

(b)               The Company is not in conflict with, or in default (including
cross defaults) under or in violation of: (a) its articles or by-laws or
equivalent organizational documents; or (b) any agreement or understanding to
which it or by which any of its properties or assets is bound or affected,
except for failures which, individually or in the aggregate, would not have a
Company Material Adverse Effect.

(c)                The Company is in compliance with all of its covenants and
obligations set forth in the Original Investment Agreement, the General Security
Agreement, the Original Deeds of Trust, the Note and the Warrant Certificate.

4.6              Company Authorizations

The Company has obtained all authorizations necessary for the ownership,
operation, development, maintenance, or use of the material assets of the
Company or otherwise in connection with the material business or operations of
the Company as they are currently being conducted and such authorizations are in
full force and effect.  The Company has fully complied with and is in compliance
with all authorizations, except, in each case, for such non-compliance which,
individually or in the aggregate, would not have a Company Material Adverse
Effect.  There is no action, investigation or proceeding pending or, to the
knowledge of the Company, threatened regarding any of the authorizations.  The
Company has not received any notice, whether written or oral, of revocation or
non-renewal of any such authorizations, or of any intention of any Person to
revoke or refuse to renew any of such authorizations, except in each case, for
revocations or non-renewals which, individually or in the aggregate, would not
have a Company Material Adverse Effect and, to the knowledge of the Company, all
such authorizations continue to be effective in order for the Company to
continue to conduct its businesses as they are currently being conducted.  No
Person other than the Company owns or has any proprietary, financial or other
interest (direct or indirect) in any of the authorizations.

4.7              Capitalization and Listing

(a)                The authorized share capital of the Company consists of
75,000,000 Common Shares. As at the date of this Agreement there are:
(i) 60,590,740 Common Shares validly issued and outstanding as fully paid and
non-assessable shares of the Company; (ii) outstanding options providing for the
issuance of 8,775,000 Common Shares upon the exercise thereof; and (iii)
outstanding warrants providing for the issuance of 2,361,111 Common Shares upon
the exercise thereof. Except for the options and warrants referred to in this
Section 4.7(a), (x) there are no options, warrants, conversion privileges, calls
or other rights, shareholder rights plans, agreements, arrangements,
commitments, or obligations of the Company to issue or sell any shares of the
Company or securities or obligations of any kind convertible into, exchangeable
or exercisable for or otherwise carrying the right or obligation to acquire any
shares of the Company, and there are no outstanding stock appreciation rights,
phantom equity or similar rights, agreements, arrangements or commitments of the
Company based upon the book value, income or any other attribute of the Company,
and (y) no Person is entitled to any pre-emptive or other similar right granted
by the Company or any of its Subsidiaries. The Common Shares are listed on the
Over-the-Counter Bulletin Board, and are not listed or quoted on any market
other than the Over-the-Counter Bulletin Board.

12

 

--------------------------------------------------------------------------------


 

(b)               The Company has reserved for issuance the maximum number of
Note Shares and Warrant Shares issuable pursuant to the Note and the Warrants,
respectively, and shall at all times ensure that a sufficient number of Common
Shares are, and shall continue to be, authorized and reserved for issuance to
enable the Company to satisfy its obligations pursuant to the Note and the
Warrants. The Note Shares and Warrant Shares will, when issued in accordance
with the terms of the Note and the Warrants, respectively, be duly authorized,
validly issued, fully paid and non-assessable and are not and will not be
subject to or issued in violation of, any pre-emptive rights.

(c)                There are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any Common Shares.

(d)               No order ceasing or suspending trading in securities of the
Company nor prohibiting the sale of such securities has been issued and is
outstanding against the Company or its directors, officers or promoters.

4.8              Shareholder and Similar Agreements

The Company is not party to any shareholder, pooling, voting trust or other
similar agreement relating to the issued and outstanding shares in the capital
of the Company.

4.9              U.S. Securities Law Matters

The Company has not engaged in any “general solicitation” or “general
advertising” that would render the exemption from the registration requirements
of the U.S. Securities Act afforded by Section 4(2) thereof or Regulation D
promulgated thereunder unavailable in connection with the offers and sales of
securities contemplated by this Agreement.  The Company has also not undertaken
any other offerings of securities which would be subject to integration with the
offers and sales contemplated by this Agreement so as to render such exemptions
unavailable in connection with such offers and sales.

4.10          Reports

The Company has filed with all applicable Governmental Entities true and
complete copies of the Company Public Documents that the Company is required to
file therewith. The Company Public Documents at the time filed: (a) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
(b) complied in all material respects with the requirements of applicable
Securities Laws.

4.11          Financial Statements

(a)                The audited consolidated financial statements for the Company
as at and for each of the fiscal years ended on September 30, 2010, September
30, 2009, and September 30, 2008 including the notes thereto and the report by
the Company’s auditors thereon and the interim consolidated financial statements
for the Company for the period ended December 31, 2010 including the notes
thereto have been, and all financial statements of the Company which are
publicly disseminated by the Company in respect of any subsequent periods prior
to the Closing Date will be, prepared in accordance with GAAP applied on a basis
consistent with prior periods and all applicable laws and present fairly, in all
material respects, the assets, liabilities (whether accrued, absolute,
contingent or otherwise), consolidated financial position and results of
operations of the Company as of the respective dates thereof and its results of
operations and cash flows for the respective periods covered thereby (except as
may be indicated expressly in the notes thereto). Such financial statements
reflect appropriate and adequate reserves in accordance with GAAP in respect of
contingent liabilities of the Company, if any, of the Company on a consolidated
basis.  There are no outstanding loans made by the Company to any executive
officer or director of the Company.

13

 

--------------------------------------------------------------------------------


 

(b)               The management of the Company has established and maintained a
system of disclosure controls and procedures designed to provide reasonable
assurance that information required to be disclosed by the Company in its annual
filings, interim filings or other reports filed or submitted by it under the
applicable laws imposed by Governmental Entities is recorded, processed,
summarized and reported within the time periods specified in such laws imposed
by such Governmental Entities. Such disclosure controls and procedures include
controls and procedures designed to ensure that information required to be
disclosed by the Company in its annual filings, interim filings or other reports
filed or submitted under the applicable laws imposed by Governmental Entities is
accumulated and communicated to the Company’s management, including its chief
executive officers and chief financial officers (or persons performing similar
functions), as appropriate to allow timely decisions regarding required
disclosure.

(c)                The Company maintains internal control over financial
reporting.  Such internal control over financial reporting is effective in
providing reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and includes policies and procedures that: (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Company are being made only with authorizations of
management and directors of the Company; and (iii) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the assets of the Company that could have a material effect on
its financial statements.  To the knowledge of the Company, prior to the date of
this Agreement: (x) there are no significant deficiencies in the design or
operation of, or material weaknesses in, the internal controls over financial
reporting of the Company that are reasonably likely to adversely affect the
ability of Investor to record, process, summarize and report financial
information; and (y) there is no fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
control over financial reporting of the Company.

14

 

--------------------------------------------------------------------------------


 

(d)               Since September 30, 2010, neither the Company nor, to the
Company’s knowledge, any director, officer, employee, auditor, accountant or
representative of the Company has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion, or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or its internal accounting controls, including any
complaint, allegation, assertion, or claim that the Company has engaged in
questionable accounting or auditing practices, which has not been resolved to
the satisfaction of the audit committee of the Board.

4.12          Undisclosed Liabilities

Except as disclosed in Schedule 4.12 of the Company Disclosure Letter, the
Company does not have any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise, except for: (a) liabilities and
obligations that are specifically disclosed on the audited balance sheet of the
Company as of September 30, 2010 (for the purposes of this Section 4.12, the
“Company Balance Sheet”) or in the notes thereto; or (b) liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since September 30, 2010, that are not and would not, individually or
in the aggregate with all other liabilities and obligations of the Company
(other than those disclosed on the Company Balance Sheet), reasonably be
expected to have a Company Material Adverse Effect, or have a Company Material
Adverse Effect, or, as a consequence of the consummation of the transactions
contemplated by this Agreement, have a Company Material Adverse Effect.  Without
limiting the foregoing, the Company Balance Sheet reflects reasonable reserves
in accordance with GAAP for contingent liabilities relating to pending
litigation and other contingent obligations of the Company except as disclosed
in the Company Disclosure Letter.

4.13          Interest in Properties and Mineral Rights

(a)                All of the Company’s directly and indirectly owned real
properties (collectively, and where material, the “Property”) and all of the
Company’s mineral interests and rights (including any material claims,
concessions, exploration licences, exploitation licences, prospecting permits,
mining leases and mining rights, in each case, either existing under contract,
by operation of law or otherwise) (collectively, and where material, the
“Mineral Rights”), are set out in Schedule 4.13(a) of the Company Disclosure
Letter. Other than the Properties and the Mineral Rights set out in
Schedule 4.13(a) of the Company Disclosure Letter, the Company does not own or
have any interest in any real property or any mineral interests and rights.

(b)               Except as disclosed on Schedule 4.13(b) of the Company
Disclosure Letter, the Company is the sole legal and beneficial owner of all
right, title and interest in and to the Property and the Mineral Rights, free
and clear of any encumbrances.

15

 

--------------------------------------------------------------------------------


 

(c)                All of the Mineral Rights have been properly located and
recorded in compliance with applicable law and are comprised of valid and
subsisting mineral claims.

(d)               The Property and the Mineral Rights are in good standing under
applicable law and, to the knowledge of the Company, all work required to be
performed and filed in respect thereof has been performed and filed, all Taxes,
rentals, fees, expenditures and other payments in respect thereof have been paid
or incurred and all filings in respect thereof have been made.

(e)                There is no adverse claim against or challenge to the title
to or ownership of the Property or any of the Mineral Rights.

(f)                The Company has the exclusive right to deal with the Property
and all of the Mineral Rights.

(g)               Except as disclosed in Schedule 4.13(g) of the Company
Disclosure Letter, no person other than the Company has any interest in the
Property or any of the Mineral Rights or the production or profits therefrom or
any royalty in respect thereof or any right to acquire any such interest.

(h)               There are no back-in rights, earn-in rights, rights of first
refusal or similar provisions or rights which would affect the Company’s
interest in the Property or any of the Mineral Rights.

(i)                 There are no material restrictions on the ability of the
Company to use, transfer or exploit the Property or any of the Mineral Rights,
except pursuant to the applicable law.

(j)                 The Company has not received any notice, whether written or
oral, from any Governmental Entity of any revocation or intention to revoke any
interest of the Company in any of the Property or any of the Mineral Rights.

(k)               The Company has all surface rights, including fee simple
estates, leases, easements, rights of way and permits or licences operations
from landowners or Governmental Entities permitting the use of land by the
Company, and mineral interests that are required to exploit the development
potential of the Property and the Mineral Rights as contemplated in the Company
Public Documents filed on or before the date hereof and no third party or group
holds any such rights that would be required by the Company to develop the
Property or any of the Mineral Rights as contemplated in the Company Public
Documents filed on or before the date hereof.

(l)                 All mines located in or on the lands of the Company or lands
pooled or unitized therewith, which have been abandoned by the Company, have
been abandoned in accordance with good mining practices and in compliance with
all applicable laws, and all future abandonment, remediation and reclamation
obligations known to the Company as of the date hereof have been accurately set
forth in the Company Public Documents without omission of information necessary
to make the disclosure not misleading

16

 

--------------------------------------------------------------------------------


 

4.14          Operational Matters

Except as would not, individually or in the aggregate, be reasonably expected to
result in a Company Material Adverse Effect:

(a)                all rentals, royalties, overriding royalty interests,
production payments, net profits, interest burdens, payments and obligations due
and payable, or performable, as the case may be, on or prior to the date hereof
under, with respect to, or on account of, any direct or indirect assets of the
Company have been: (i) duly paid; (ii) duly performed; or (iii) provided for
prior for the date hereof; and

(b)               all costs, expenses, and liabilities payable on or prior to
the date hereof under the terms of any contracts to which the Company is
directly or indirectly bound have been properly and timely paid, except for such
expenses that are being currently paid prior to delinquency in the ordinary
course of business.

4.15          Employment Matters

(a)                Other than as disclosed in Schedule 4.15 of the Company
Disclosure Letter, the Company has not entered into any written or oral
agreement or understanding providing for severance or termination payments to
any director, officer or employee in connection with the termination of their
position or their employment as a direct result of a change in control of the
Company.

(b)               The Company is not (i) a party to any collective bargaining
agreement, or (ii) subject to any application for certification or, to the
knowledge of the Company, threatened or apparent union-organizing campaigns for
employees not covered under a collective bargaining agreement.

(c)                The Company is not subject to any claim for wrongful
dismissal, constructive dismissal or any other tort claim, actual or, to the
knowledge of the Company, threatened, or any litigation actual, or to the
knowledge of the Company, threatened, relating to employment or termination of
employment of employees or independent contractors, except for such claims or
litigation which individually or in the aggregate would not be reasonably to be
expected to have a Company Material Adverse Effect. To the knowledge of the
Company, no labour strike, lock-out, slowdown or work stoppage is pending or
threatened against or directly affecting the Company.

(d)               The Company has operated in accordance with all applicable
laws with respect to employment and labour, including employment and labour
standards, occupational health and safety, employment equity, pay equity,
workers’ compensation, human rights, labour relations and privacy and there are
no current, pending, or to the knowledge of the Company, threatened proceedings
before any board or tribunal with respect to any of the areas listed herein,
except where the failure to so operate would not have a Company Material Adverse
Effect.

17

 

--------------------------------------------------------------------------------


 

4.16          Absence of Certain Changes or Events

Since September 30, 2010:

(a)                the Company has conducted its business in the ordinary course
of business and consistent with past practice;

(b)               no liability or obligation of any nature (whether absolute,
accrued, contingent or otherwise) which has had or is reasonably likely to have
a Company Material Adverse Effect has been incurred;

(c)                there has not been any event, circumstance or occurrence
which has had or is reasonably likely to give rise to a Company Material Adverse
Effect;

(d)               there has not been any change in the accounting practices used
by the Company;

(e)                except for ordinary course adjustments to non-executive
employees, there has not been any increase in the salary, bonus, or other
remuneration payable to any non-executive employees of any of the Company;

(f)                there has not been any redemption, repurchase or other
acquisition of Common Shares by the Company, or any declaration, setting aside
or payment of any dividend or other distribution (whether in cash, shares or
property) with respect to the Common Shares;

(g)               there has not been a material change in the level of accounts
receivable or payable, inventories or employees, other than those changes in the
ordinary course of business consistent with past practice;

(h)               except for the Material Contracts listed on Schedule 4.24 of
the Company Disclosure Letter which have been entered into or amended since
September 30, 2010, there has not been any entering into, or an amendment of,
any Material Contract other than in the ordinary course of business consistent
with past practice;

(i)                 there has not been any satisfaction or settlement of any
claims or liabilities that were not reflected in the Company’s audited financial
statements, other than the settlement of claims or liabilities incurred in the
ordinary course of business consistent with past practice; and

(j)                 except for ordinary course adjustments, there has not been
any increase in the salary, bonus, or other remuneration payable to any officers
or senior or executive officers of the Company.

18

 

--------------------------------------------------------------------------------


 

4.17          Litigation

Except as disclosed in Schedule 4.17 of the Company Disclosure Letter, there is
no claim, action, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or relating to the Company, the business of the
Company or affecting any of their properties, assets, before or by any
Governmental Entity which, if adversely determined, would have, or reasonably
could be expected to have, a Company Material Adverse Effect or prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, nor to knowledge of the Company are there any events or circumstances
which could reasonably be expected to give rise to any such claim, action,
proceeding or investigation. The Company is not subject to any outstanding
order, writ, injunction or decree which has had or is reasonably likely to have
a Company Material Adverse Effect or which would prevent or materially delay
consummation of the transactions contemplated by this Agreement.

4.18          Taxes

(a)                Except as disclosed in Schedule 4.18, the Company has duly
and in a timely manner made or prepared all Tax Returns required to be made or
prepared by it, and duly and in a timely manner filed all Tax Returns required
to be filed by it with the appropriate Governmental Entity, such Tax Returns
were complete and correct in all material respects and the Company has paid all
Taxes, including instalments on account of Taxes for the current year required
by applicable law, which are due and payable by it whether or not assessed by
the appropriate Governmental Entity and the Company has provided adequate
accruals in accordance with GAAP in the most recently published financial
statements of the Company for any Taxes of the Company for the period covered by
such financial statements that have not been paid whether or not shown as being
due on any Tax Returns. Since such publication date, no material liability in
respect of Taxes not reflected in such statements or otherwise provided for has
been assessed, proposed to be assessed, incurred or accrued, other than in the
ordinary course of business.

(b)               The Company has duly and timely withheld all Taxes and other
amounts required by law to be withheld by it (including Taxes and other amounts
required to be withheld by it in respect of any amount paid or credited or
deemed to be paid or credited by it to or for the benefit of any Person) and has
duly and timely remitted to the appropriate Governmental Entity such Taxes or
other amounts required by law to be remitted by it. 

(c)                The Company has duly and timely collected all amounts on
account of any sales, use or transfer Taxes, including goods and services,
harmonized sales, provincial and territorial taxes and state and local taxes,
required by law to be collected by it and has duly and timely remitted to the
appropriate Governmental Entity such amounts required by law to be remitted by
it. 

(d)               The Company has not made, prepared and/or filed any elections,
designations or similar filings relating to Taxes or entered into any agreement
or other arrangement in respect of Taxes or Tax Returns that has effect for any
period ending after the Effective Date.

19

 

--------------------------------------------------------------------------------


 

(e)                There are no proceedings, investigations, audits or claims
now pending or threatened against the Company in respect of any Taxes and there
are no matters under discussion, audit or appeal with any Governmental Entity
relating to Taxes.

4.19          Books and Records

The corporate records and minute books of the Company have been maintained in
accordance with all applicable laws, and the minute books of the Company are
complete and accurate in all material respects.  The corporate minute books for
the Company contain minutes of all meetings and resolutions of the directors and
securityholders held.  The financial books and records and accounts of the
Company in all material respects: (a) have been maintained in accordance with
good business practices and in accordance with GAAP and with the accounting
principles generally accepted in the country of domicile of each such entity, on
a basis consistent with prior years; and (b) are stated in reasonable detail and
accurately and fairly reflect the transactions and dispositions of assets of the
Company.

4.20          Insurance

(a)                The Company has in place reasonable and prudent insurance
policies appropriate for its size, nature and stage of development. All premiums
payable prior to the date hereof under such policies of insurance have been paid
and the Company has not failed to make a claim thereunder on a timely basis.

(b)               Each of such policies and other forms of insurance is in full
force and effect on the date hereof and shall (or comparable replacement or
substitutions therefore shall) be kept in full force and effect by the Company
through the Effective Date. No written (or to the knowledge of the Company
other) notice of cancellation or termination has been received by the Company
with respect to any such policy.

4.21          Non-Arm’s Length Transactions

Except as disclosed in the Company’s Annual Report on Form 10-K for the year
ended September 30, 2010, there are no current contracts, commitments,
agreements, arrangements or other transactions (including relating to
indebtedness by the Company) between the Company on the one hand, and any
(a) officer or director of the Company, (b) any holder of record or, to the
knowledge of the Company, beneficial owner of five percent or more of the voting
securities of the Company, or (c) any affiliate or associate of any officer,
director or beneficial owner, on the other hand.

4.22          Environmental

Except for any matters that, individually or in the aggregate, would not have or
would not reasonably be expected to have a Company Material Adverse Effect:

(a)                all facilities and operations of the Company have been
conducted, and are now, in compliance with all Environmental Laws;

20

 

--------------------------------------------------------------------------------


 

(b)               the Company is in possession of, and in compliance with, all
Environmental Permits that are required to own, lease and operate the Property
and Mineral Rights and to conduct its business as it is currently being
conducted;

(c)                no environmental, reclamation or closure obligation, demand,
notice, work order or other liabilities presently exist with respect to any
portion of any currently or formerly owned, leased, used or otherwise controlled
property, interests and rights or relating to the operations and business of the
Company and, to the knowledge of the Company, there is no basis for any such
obligations, demands, notices, work orders or liabilities to arise in the future
as a result of any activity in respect of such property, interests, rights,
operations and business;

(d)               the Company is not subject to any proceeding, application,
order or directive which relates to environmental, health or safety matters, and
which may require any material work, repairs, construction or expenditures;

(e)                to the knowledge of the Company, there are no changes in the
status, terms or conditions of any Environmental Permits held by the Company or
any renewal, modification, revocation, reassurance, alteration, transfer or
amendment of any such environmental approvals, consents, waivers, permits,
orders and exemptions, or any review by, or approval of, any Governmental Entity
of such environmental approvals, consents, waivers, permits, orders and
exemptions that are required in connection with the execution or delivery of
this Agreement, the consummation of the transactions contemplated herein or the
continuation of the business of the Company following the Effective Date;

(f)                the Company has made available to Investor all material
audits, assessments, investigation reports, studies, plans, regulatory
correspondence and similar information with respect to environmental matters;
and

(g)               to the knowledge of the Company, the Company is not subject to
any past or present fact, condition or circumstance that could reasonably be
expected to result in liability under any Environmental Laws that would
individually or in the aggregate, constitute a Company Material Adverse Effect.

4.23          Restrictions on Business Activities

There is no agreement, judgement, injunction, order or decree binding upon the
Company that has or could reasonably be expected to have the effect of
prohibiting, restricting or materially impairing any business practice of the
Company, any acquisition of property by the Company or the conduct of business
by the Company as currently conducted (including following the transaction
contemplated by this Agreement) other than such agreements, judgements,
injunctions, orders or decrees which would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

21

 

--------------------------------------------------------------------------------


 

4.24          Material Contracts

Schedule 4.24 of the Company Disclosure Letter sets forth all Material Contracts
of the Company.  The Company has performed in all material respects all
respective obligations required to be performed by them to date under the
Material Contracts.  The Company is not in breach or default under any Material
Contract to which it is a party or bound, nor does the Company have knowledge of
any condition that with the passage of time or the giving of notice or both
would result in such a breach or default, except in each case where any such
breaches or defaults would not, individually or in the aggregate, reasonably be
expected to result in, or result in, a Company Material Adverse Effect. The
Company does not know of, or has not received written notice of, any breach or
default under (nor, to the knowledge of the Company, does there exist any
condition which with the passage of time or the giving of notice or both would
result in such a breach or default under) any such Material Contract by any
other party thereto except where any such violation or default would not,
individually or in the aggregate, reasonably be expected to result in, or result
in, a Company Material Adverse Effect.  Prior to the date hereof, the Company
has made available to Investor true and complete copies of all of the Material
Contracts of the Company.  All Material Contracts are legal, valid, binding and
in full force and effect and are enforceable by the Company in accordance with
their respective terms (subject to bankruptcy, insolvency and other applicable
laws affecting creditors’ rights generally, and to general principles of equity)
and are the product of fair and arms’ length negotiations between the parties
thereto. 

4.25          Relationships with Customers, Suppliers, Distributors and Sales
Representatives

The Company has not received any written (or to the knowledge of the Company
other) notice that any customer, supplier, distributor or sales representative
intends to cancel, terminate or otherwise modify or not renew its relationship
with the Company, and, to the knowledge of the Company, no such action has been
threatened, which, in either case, individually or in the aggregate, would
reasonably be expected to have a Company Material Adverse Effect.

4.26          No Expropriation

No property or asset of the Company (including any Property or Mineral Rights)
has been taken or expropriated by any Governmental Entity nor has any notice or
proceeding in respect thereof been given or commenced nor, to the knowledge of
the Company, is there any intent or proposal to give any such notice or to
commence any such proceeding.

4.27          Perfection of Security Interest

Upon recording of the deeds of trust referenced in Section 5.1(g) (the “Deeds of
Trust”) in applicable recording offices (the “Recording Offices”) and the proper
indexing thereof, the Deeds of Trust will create valid mortgage liens in favour
of Investor on all of the Mineral Claims, second only in priority to the
Original Deeds of Trust. The recording and proper indexing of the Deeds of Trust
in the Recording Offices are the only filing or recording necessary to give
constructive notice to subsequent purchasers and mortgagees of the Mineral
Claims of the liens created by the Deeds of Trust.

22

 

--------------------------------------------------------------------------------


 

4.28          Investment Company

The Company (a) does not hold itself out as, being primarily engaged in, is not
primarily engaged in, and does not propose to engage primarily in, the business
of investing, reinvesting, or trading in securities, (b) is not engaged in, and
does not propose to engage in, the business of issuing face-amount certificates
of the installment type (nor has it been engaged in such business nor does it
have any such certificate outstanding), and (c) is not in the business of
investing, reinvesting, owning, holding, or trading in securities, and does not
own or propose to acquire investment securities having a value exceeding 40
percent of the value of the Company’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.  

4.29          Margin Stock

The Company is not engaged principally, or as one of its important activities,
in the business of buying or carrying margin stock, within the meaning of
Regulation X of the Board of Governors of the Federal Reserve System or
extending credit for the purpose of buying or carrying margin stock.  No part of
the proceeds from the sale of the Note will be used, directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry any margin
stock or to refinance any indebtedness originally incurred for such purpose or
for any purpose that entails a violation of, or that is inconsistent with the
provisions of regulations T. U or X of the Board of Governors of the Federal
Reserve System (12 CFR 224).

Article 5
CONDITIONS PRECEDENT

5.1              Investor’s Conditions Precedent for Closing on the Closing Date

Investor’s obligation to consummate the transactions contemplated by this
Agreement on the Closing Date is subject to the following conditions being
satisfied on or prior to the Closing Date, which conditions are for the
exclusive benefit of Investor:

(a)                the Company shall have filed such registrations, if any, as
may be necessary or desirable to perfect a security interest over the Company’s
assets in accordance with the terms of the Amended and Restated Security
Agreement;

(b)               the Company and Investor shall have entered into the Amended
and Restated Security Agreement in form and substance satisfactory to Investor;

(c)                the Company shall have delivered to Investor originally
executed copies of the Note and the Warrant Certificate;

(d)               the Company shall have delivered to Investor originally
executed copies of the Amended and Restated Note and the Amended and Restated
Warrant Certificate;

(e)                the Company shall have delivered to Investor:

(i)                 one or more opinions from counsel to the Company as to,
among other things, existence, capacity, due authorization of this Agreement,
the Collateral Documents and the transactions contemplated by this Agreement,
valid issuance of the Note, the Warrant Certificate, the Amended and Restated
Note and the Amended and Restated Warrant Certificate, enforceability of this
Agreement, the Amended and Restated Security Agreement, the Deeds of Trust, the
Note, the Warrant Certificate, the Amended and Restated Note and the Amended and
Restated Warrant Certificate, that none of this Agreement, the Amended and
Restated Security Agreement, the Note, the Warrant Certificate, the Amended and
Restated Note or the Amended and Restated Warrant Certificate conflict with the
Company’s constating documents, any resolutions, any contract to which it is a
party or applicable law, no additional consents are required to perfect the
security interest and the valid authorization for the issuance of the Note
Shares and Warrant Shares, in form and substance acceptable to Investor, acting
reasonably; and

23

 

--------------------------------------------------------------------------------


 

(ii)               an opinion from counsel to the Company as to, among other
things, the obligations under the Note constituting “Secured Obligations” under
the Amended and Restated Security Agreement;

(f)                the Company shall have delivered to Investor searches of all
financing statements, statements of amendment, notices of federal tax liens,
severance tax liens, producers lien or pending litigation at the Secretary of
State level and the relevant county level; and

(g)               the Company shall, with respect to the Mineral Interests,

(A)             have prepared, executed, delivered and registered deeds of
trust, in form and substance satisfactory to Investor, to secure the obligations
of the Company under the Note;

(B)              have prepared and filed all UCC filings, if any, necessary to
perfect the security interest in the as-extracted collateral related thereto,

(C)              have made all applicable water filings and all other filings
and registrations that are customarily made to perfect the security interest in
such Mineral Interests; and

(D)             deliver to Investor an opinion from counsel to the Company dated
as of the Closing Date as to, among other things, the obligations under the Note
being secured under the Amended and Restated Trust Deeds.

5.2              Investor’s Conditions Precedent for Release of Holdback Amount

Investor’s obligation to advance the Holdback Amount on the Holdback Date shall
be subject to the following conditions being satisfied on or prior to the
Holdback Date, which conditions are for the exclusive benefit of Investor:

24

 

--------------------------------------------------------------------------------


 

(a)                the Company shall have completed and closed one or more
convertible debt or equity financings from one or more third party investors
acting at arm’s length to the Company that raises an aggregate minimum
investment amount of US$100,000 for the Company;

(b)               Investor shall have received, in form and substance
satisfactory to Investor, a technical report on the Project that has been
prepared in accordance with National Instrument 43-101 – Standards of Disclosure
for Mineral Projects, prepared by one or more independent qualified persons,
which technical report is capable of supporting an application for listing of
the Common Shares on the Toronto Stock Exchange (“TSX”) or the TSX Venture
Exchange (“TSX-V”) (the “43-101 Technical Report”);

(c)                On or before July 31, 2011, the Company shall have filed the
43-101 Technical Report with the TSX or the TSX-V, as the case may be, in
connection with: (i) the submission of a listing application to have the Common
Shares listed for trading; or (ii) its engagement with the TSX or the TSX-V, as
the case may be, for the purpose of exploring the possibility of a stock
exchange listing.

(d)               at and as of the Holdback Date, all of the representations and
warranties of the Company made in or pursuant to this Agreement: (i) that are
qualified by a reference to Company Material Adverse Effect or materiality shall
be true and correct in all respects; and (ii) that are not qualified by a
reference to Company Material Adverse Effect or materiality shall be true and
correct in all material respects, and Investor shall have received a certificate
of the Company, signed by a senior officer (without personal liability),
certifying the foregoing after due inquiry;

(e)                the Company shall have observed and performed its obligations
in the Agreement in all material respects to the extent that such obligations
were to have been observed or performed by the Company at or prior to the
Holdback Date (without giving effect to, applying or taking into consideration
any materiality qualification already contained in such obligation) and Investor
shall have received a certificate of the Company, signed by a senior officer
(without personal liability), certifying the foregoing after due inquiry;

If any of the foregoing conditions in this Section 5.1 has not been fulfilled,
Investor shall not be required to advance any further funds, including the
Holdback Amount, to the Company and may exercise any and all rights and remedies
available to it, including rights to recover damages for the breach of any
representation, warranty, covenant or condition contained in this Agreement and
the Collateral Documents.

25

 

--------------------------------------------------------------------------------


 

Article 6
COVENANTS

6.1              Actions to Satisfy Conditions Precedent to Release of Holdback
Amount

The Company shall take reasonable commercial efforts to ensure satisfaction of
each of the conditions set forth in Article 5.

6.2              Consents, Approvals and Authorizations

The Company covenants that it shall prepare, file and diligently pursue all
necessary consents, approvals and authorizations of any Person and make such
necessary filings, as are required to be obtained under applicable law with
respect to this Agreement and the transactions contemplated hereby. The Company
shall keep Investor informed regarding the status of such approvals, and
Investor, its representatives and counsel shall have the right to participate in
any discussions with any other applicable regulatory authority and to provide
input into any applications for approval and related correspondence which input
will be incorporated by the Company, acting reasonably. On the date all such
consents, approvals and authorizations have been obtained by the Company and all
such filings have been made by the Company, the Company shall notify Investor of
same.

6.3              Use of Proceeds

The Company acknowledges and agrees that the funds representing the Aggregate
Price are to be used exclusively for general corporate purposes and the Company
shall not declare or pay any dividend or repurchase or seek to repurchase any of
the Company’s securities.

6.4              Information Rights and Reporting Obligations

(a)                The Company shall keep Investor reasonably informed about the
Company’s efforts with respect to the exploration, evaluation and future
development of the Project including, without limitation, any feasibility or
pre-feasibility study, work programme and/or budget for the Project and shall,
at Investor’s request, provide copies of all technical and financial information
and each such feasibility study, work programme and/or budget and supporting
documents for same and other relevant documents relating to the Project.
Investor shall have the right from time to time on reasonable notice to visit
the Project and also have the right to consult with key personnel of the Company
from time to time, in each case at Investor’s cost. Without limiting the
foregoing:

(i)                 the Company shall deliver to Investor, (A) within 90 days of
each financial year end of the Company, one copy of its annual report on Form
10-K and (B) within 60 days of each financial quarter of the Company, one copy
of its quarterly report on Form 10-Q;

(ii)               prior to the end of each financial year end of the Company,
the Company shall deliver to Investor a copy of the Company’s business plan for
the following fiscal year;

26

 

--------------------------------------------------------------------------------


 

(iii)             the Company shall provide such other financial and business
information as Investor may reasonably request from time to time; and

(iv)             at Investor’s request, representatives of Investor may conduct
one or more site visits at the Project, which visit will provide an update with
respect to, among other things:

(A)             project drilling results and scope of the relevant feasibility
studies;

(B)              the status of required permits for drilling and plan to procure
permits (including environmental, explosives, water rights and access, land use,
construction/operating) to implement project development/construction/
operation;

(C)              project power consumption, access to local grid and
alternatives; and

(D)             any other project related technical, environmental, government
and public relations information and updates.

Article 7
INDEMNIFICATION

7.1              General Indemnification

(a)                The Company shall indemnify and save harmless Investor, its
directors, officers, agents, employees and shareholders (collectively referred
to as the “Purchaser Indemnified Parties”) from and against all claims, whether
or not arising due to third party claims, which may be made or brought against
the Purchaser Indemnified Parties, or which they may suffer or incur, directly
or indirectly, as a result of or in connection with or relating to:

(i)                 any non-fulfilment or breach of any covenant or agreement on
the part of the Company contained in this Agreement, the Collateral Documents or
in any certificate or other document furnished by or on behalf of the Company
pursuant to this Agreement; and

(ii)               any misrepresentation or any incorrectness in or breach of
any representation or warranty of the Company contained in this Agreement or in
any certificate or other document furnished by or on behalf of the Company
pursuant to this Agreement, disregarding any knowledge, materiality or other
qualification contained in any such representation or warranty.

7.2              Indemnification Procedure

(a)                Promptly after receipt by an indemnified party under Section
7.1 of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against any indemnifying party under
Section 7.1, notify the indemnifying party of the commencement thereof;
provided, however, that failure to so notify the indemnifying party shall not
affect an indemnifying party’s obligations hereunder, except to the extent that
the indemnifying party is materially prejudiced by such failure.  The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party.  Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defences available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action,
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party.

27

 

--------------------------------------------------------------------------------


 

(b)               No indemnifying party shall, without the prior express written
consent of the indemnified party, consent to any judgment or effect any
settlement of any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such action, suit or proceeding.

Article 8
GENERAL

8.1              Assignment

This Agreement shall not be assignable by the Company without the prior written
consent of Investor. Investor may assign this Agreement in whole or in part to
any Affiliate or other assignee of the Note without the prior written consent of
the Company, but shall notify the Company in advance of any such assignment, and
provided that such assignee agrees to be bound by this Agreement.

28

 

--------------------------------------------------------------------------------


 

8.2              Survival

Each Party hereto acknowledges that the representations, warranties and
agreements made by it herein are made with the intention that they may be relied
upon by the other Parties. The Parties further agree that the representations,
warranties and agreements shall survive the transactions contemplated by this
Agreement and shall continue in full force and effect notwithstanding any
subsequent disposition by Investor of any Common Shares or any termination of
this Agreement. This Agreement shall be binding upon and shall enure to the
benefit of the Parties hereto, their respective successors, assigns and legal
representatives.

8.3              Currency

All references to dollars in this Agreement are references to U.S. dollars.

8.4              Further Assurances

Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties may reasonably require from time to time for the purpose of
giving effect to this Agreement and shall use reasonable efforts and take all
such steps as may be reasonably within its power to implement to their full
extent the provisions of this Agreement.

8.5              Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

8.6              Public Notices/Press Releases

(a)                All public notices to third parties and all other publicity
concerning the transactions contemplated by this Agreement shall be jointly
planned by the Parties and no Party shall act unilaterally in this regard
without the prior written approval of the other Party, such approval not to be
unreasonably withheld, except where disclosure is required by law or by the
applicable regulations or policies of any regulatory agency of competent
jurisdiction or any stock exchange in circumstances where prior consultation
with the other Parties is not practicable.

(b)               The Company covenants that it shall not make, and shall cause
not to be made by any of its Affiliates, any press releases, public
announcements or other public or third party disclosures naming Investor or its
parent company or any other Affiliates of Investor, or otherwise in respect of
the group of companies to which Investor belongs, or describing this Agreement
or any other agreement between Investor and the Company without the prior
written consent of Investor. This obligation will continue in full force and
effect following completion of the transactions contemplated by this Agreement.

29

 

--------------------------------------------------------------------------------


 

8.7              Notices

All notices, requests, demands and other communications under this Agreement (in
this Section referred to as “Notice”) shall be deemed to have been duly given
and made if in writing and if served by personal delivery upon the Party for
whom it is intended or delivered, or if sent by facsimile transmission or
E‑mail, upon confirmation that such transmission has been properly effected, to
the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person. The date of
receipt of any such notice or other communication if delivered personally shall
be deemed to be the date of delivery thereof, or if sent by facsimile
transmission or E‑mail, the date of such transmission if sent on a business day,
failing which it shall be deemed to have been received on the next business day.

(a)                in the case of a Notice to the Company at:

American Lithium Minerals, Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV  89052

Attention:         Hugh Aird
Fax:                 (702) 430-4507
E‑mail:            haird@americanlithium.com

(b)               in the case of a Notice to Investor at:

2245393 Ontario Inc.
c/o Osler, Hoskin & Harcourt LLP
Suite 6100, 1 First Canadian Place
Toronto, ON  M5X 1B8

Attention:         Emmanuel Pressman
Fax:                 (416) 862-6666
E‑mail:            epressman@osler.com

8.8              Counterparts

This Agreement may be signed by facsimile or by E‑mailed scanned copy and in
counterparts and each such counterpart shall constitute an original document and
such counterparts, taken together, shall constitute one and the same instrument.

[Remainder of this page intentionally left blank]



30

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first above written.

 

 

2245393 ONTARIO INC.

By:

 

 

Name:

 

Title:

By:

 

 

Name:

 

Title:

 

 

 

AMERICAN LITHIUM MINERALS, INC.




By:

 

 

Name: 

 

Title:   



--------------------------------------------------------------------------------


 

Schedule A

form of Note

(See attached)


--------------------------------------------------------------------------------


 

Schedule b

form of Warrant Certificate

(See attached)


--------------------------------------------------------------------------------


 

Schedule c

form of Amended and Restated Note

(See attached)


--------------------------------------------------------------------------------


 

Schedule D

form of Amended and Restated Warrant Certificate

(See attached)


--------------------------------------------------------------------------------